
	
		I
		112th CONGRESS
		2d Session
		H. R. 6421
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2012
			Mrs. Maloney (for
			 herself, Ms. Bordallo,
			 Ms. Brown of Florida,
			 Mrs. Capps,
			 Mr. Cicilline,
			 Ms. Clarke of New York,
			 Ms. DeLauro,
			 Mrs. Emerson,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. Honda,
			 Ms. Lee of California,
			 Ms. Matsui,
			 Mr. McGovern,
			 Ms. Moore,
			 Mr. Moran,
			 Mr. Rangel,
			 Ms. Richardson, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To establish the Commission to Study the Potential
		  Creation of a National Women’s History Museum, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commission to Study the Potential
			 Creation of a National Women’s History Museum Act of
			 2012.
		2.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Commission to Study the Potential
			 Creation of a National Women’s History Museum established by section
			 3(a).
			(2)MuseumThe
			 term Museum means the National Women’s History Museum.
			3.Establishment of
			 Commission
			(a)In
			 generalThere is established the Commission to Study the
			 Potential Creation of a National Women’s History Museum.
			(b)MembershipThe
			 Commission shall be composed of 8 members, of whom—
				(1)2
			 members shall be appointed by the majority leader of the Senate;
				(2)2
			 members shall be appointed by the Speaker of the House of
			 Representatives;
				(3)2
			 members shall be appointed by the minority leader of the Senate; and
				(4)2
			 members shall be appointed by the minority leader of the House of
			 Representatives.
				(c)QualificationsMembers
			 of the Commission shall be appointed to the Commission from among individuals,
			 or representatives of institutions or entities, who possess—
				(1)(A)a demonstrated
			 commitment to the research, study, or promotion of women's history, art,
			 political or economic status, or culture; and
					(B)(i)expertise in museum
			 administration;
						(ii)expertise in fundraising for
			 nonprofit or cultural institutions;
						(iii)experience in the study and teaching
			 of women’s history at the post-secondary level;
						(iv)experience in studying the issue of
			 the representation of women in art, life, history, and culture at the
			 Smithsonian Institution; or
						(v)extensive experience in public or
			 elected service;
						(2)experience in the
			 administration of, or the planning for, the establishment of, museums;
			 or
				(3)experience in the
			 planning, design, or construction of museum facilities.
				(d)ProhibitionNo
			 employee of the Federal Government may serve as a member of the
			 Commission.
			(e)Deadline for
			 initial appointmentThe initial members of the Commission shall
			 be appointed not later than the date that is 90 days after the date of
			 enactment of this Act.
			(f)VacanciesA
			 vacancy in the Commission––
				(1)shall not affect
			 the powers of the Commission; and
				(2)shall be filled in
			 the same manner as the original appointment was made.
				(g)ChairpersonThe
			 Commission shall, by majority vote of all of the members, select 1 member of
			 the Commission to serve as the Chairperson of the Commission.
			4.Duties of the
			 Commission
			(a)Reports
				(1)Plan of
			 actionThe Commission shall submit to the President and Congress
			 a report containing the recommendations of the Commission with respect to a
			 plan of action for the establishment and maintenance of a National Women’s
			 History Museum in Washington, DC.
				(2)Report on
			 issuesThe Commission shall submit to the President and Congress
			 a report that addresses the following issues:
					(A)The availability
			 and cost of collections to be acquired and housed in the Museum.
					(B)The impact of the
			 Museum on regional women history-related museums.
					(C)Potential
			 locations for the Museum in Washington, DC, and its environs (including the
			 location located on public land bounded by Independence Avenue SW., 14th Street
			 SW., 15th Street SW., and Jefferson Drive SW., in Washington, DC, that is
			 established subject to chapter 89 of title 40, United States Code (commonly
			 known as the “Commemorative Works Act”)).
					(D)Whether the Museum
			 should be part of the Smithsonian Institution.
					(E)The governance and
			 organizational structure from which the Museum should operate.
					(F)Best practices for
			 engaging women in the development and design of the Museum.
					(G)The cost of
			 constructing, operating, and maintaining the Museum.
					(3)DeadlineThe
			 reports required under paragraphs (1) and (2) shall be submitted not later than
			 the date that is 18 months after the date of the first meeting of the
			 Commission.
				(b)Fundraising
			 plan
				(1)In
			 generalThe Commission shall develop a fundraising plan to
			 support the establishment and maintenance of the Museum through contributions
			 from the public.
				(2)ConsiderationsIn
			 developing the fundraising plan under paragraph (1), the Commission shall
			 consider—
					(A)the role of the
			 National Women’s History Museum (a nonprofit, educational organization
			 described in section 501(c)(3) of the Internal Revenue Code of 1986 that was
			 incorporated in 1996 in Washington, DC and dedicated for the purpose of
			 establishing a women’s history museum) in raising funds for the construction of
			 the Museum; and
					(B)issues relating to
			 funding the operations and maintenance of the Museum in perpetuity.
					(c)Legislation To
			 carry out plan of actionBased on the recommendations contained
			 in the report submitted under paragraphs (1) and (2) of subsection (a), the
			 Commission shall submit for consideration to the Committees on Transportation
			 and Infrastructure, House Administration, Natural Resources, and Appropriations
			 of the House of Representatives and the Committees on Rules and Administration,
			 Energy and Natural Resources, and Appropriations of the Senate recommendations
			 for a legislative plan of action to establish and construct the Museum.
			(d)National
			 conferenceNot later than 18 months after the date on which the
			 initial members of the Commission are appointed under section 3, the Commission
			 may, in carrying out the duties of the Commission under this section, convene a
			 national conference relating to the Museum, to be comprised of individuals
			 committed to the advancement of the life, art, history, and culture of
			 women.
			5.Director and
			 staff of Commission
			(a)Director and
			 staff
				(1)In
			 generalThe Commission may employ and compensate an executive
			 director and any other additional personnel that are necessary to enable the
			 Commission to perform the duties of the Commission.
				(2)Rates of
			 payRates of pay for persons employed under paragraph (1) shall
			 be consistent with the rates of pay allowed for employees of a temporary
			 organization under section 3161 of title 5, United States Code.
				(b)Not Federal
			 employmentAny individual employed under this Act shall not be
			 considered a Federal employee for the purpose of any law governing Federal
			 employment.
			(c)Technical
			 assistance
				(1)In
			 generalSubject to paragraph (2), on request of the Commission,
			 the head of a Federal agency may provide technical assistance to the
			 Commission.
				(2)ProhibitionNo
			 Federal employees may be detailed to the Commission.
				6.Administrative
			 provisions
			(a)Compensation
				(1)In
			 generalA member of the Commission—
					(A)shall not be
			 considered to be a Federal employee for any purpose by reason of service on the
			 Commission; and
					(B)shall serve
			 without pay.
					(2)Travel
			 expensesA member of the Commission shall be allowed a per diem
			 allowance for travel expenses, at rates consistent with those authorized under
			 subchapter I of chapter 57 of title 5, United States Code.
				(b)Gifts, bequests,
			 devisesThe Commission may solicit, accept, use, and dispose of
			 gifts, bequests, or devises of money, services, or real or personal property
			 for the purpose of aiding or facilitating the work of the Commission.
			(c)Federal advisory
			 committee actThe Commission shall not be subject to the Federal
			 Advisory Committee Act (5 U.S.C. App.).
			7.TerminationThe Commission shall terminate on the date
			 that is 30 days after the date on which the final versions of the reports
			 required under section 4(a) are submitted.
		8.Funding
			(a)In
			 generalThe Commission shall be solely responsible for acceptance
			 of contributions for, and payment of the expenses of, the Commission.
			(b)ProhibitionNo Federal funds may be obligated to carry
			 out this Act.
			
